                                                 Kristofor T. Henning         McCarter & English, LLP
                                                 Partner                      1600 Market Street
                                                 T. 215-979-3846              Suite 3900
                                                 F. 215-988-4314              Philadelphia, PA 19103-7501
                                                 khenning@mccarter.com        www.mccarter.com




July 9, 2021
VIA ECF
The Honorable A. Kathleen Tomlinson
100 Federal Plaza
Central Islip, NY 117222
Re: Caccavale, et al. v. HP Inc., et al. (Case No. 20-cv-974)
Dear Judge Tomlinson:
Pursuant to Your Honor’s March 5, 2021 scheduling order, Fed. R. Civ. P. 37(a)(1),
and Local Civil Rule 37.1, Defendants Hewlett Packard Enterprise Company (“HPE”)
and HP Inc. (“HPI”) move for an order compelling Plaintiffs to supplement their
responses to HPE’s and HPI’s Second Request for Production of Documents dated
March 19, 2021.
HPE and HPI each served the following request: “2. Any retention agreements
between You and Your counsel concerning this Action.”
Plaintiffs responded to both HPE’s and HPI’s requests on May 14, 2021 as follows:
“Response: Plaintiffs object on the grounds of attorney client privilege.”

HPE and HPI have conferred in good faith with Plaintiffs to attempt to obtain
documents responsive to Request No. 2 without Court action, including by letter
dated May 25, 2021 and telephone conversations between counsel on May 26, 2021
and June 16, 2021, but Plaintiffs have continued to object to producing any retention
agreements.
HPE and HPI are entitled to production of any retention agreements between
Plaintiffs and their counsel for several reasons.
First, the sole objection raised by Plaintiffs in response to Request No. 2 has been
rejected by the Second Circuit. That Court has made clear that, “in the absence of
special circumstances,” fee arrangements between clients and their counsel do not
fall within the attorney-client privilege. Vingelli v. United States, 992 F.2d 449, 452
(2d Cir. 1993) (citing In re Grand Jury Subpoena Served Upon Doe, 781 F.2d 238,
247 (2d Cir.) (en banc), cert. denied, 475 U.S. 1108 (1986)); In re Shargel, 742 F.2d
61, 62 (2d Cir. 1984).
Moreover, Plaintiffs’ assertion of attorney-client privilege is undermined by their own
litigation conduct in this case: The notice that Plaintiffs proposed to send to putative
members of the FLSA collective they seek to represent against Unisys – which notice
the Court has approved – advises the putative members that “[a] copy of the
contingency fee agreement executed by the named Plaintiff may be obtained upon




ME1 36908331v.1
                                                                         July 9, 2021
                                                                              Page 2




request from Plaintiff’s counsel identified above.” ECF Dkt. Nos. 81-2 & 83. The
disclosure of the agreement to putative collective members, including those who are
not and may not become clients of Plaintiffs’ counsel, necessarily means this
agreement is not privileged.1
Plaintiffs did not raise a relevance objection in their response to Request No. 2. In
any event, the retention agreement between Plaintiffs and their counsel is relevant
to this putative class action, specifically, to determining the adequacy of class
representation as required by Fed. R. Civ. P. 23(a)(4). The adequacy requirement
involves consideration of “whether a plaintiff’s interests are antagonistic” to other
class members, a “key element” of which is “the relationship between the class
representative and class counsel.” In re IMAX Sec. Litig., 272 F.R.D. 138, 155-57
(S.D.N.Y. 2010). A retention agreement, in turn, is relevant evidence of this
relationship. Id. (engagement letter raised issue of inadequacy and appearance of
impropriety sufficient to deny class certification); see also Berrios v. Sprint Corp.,
1998 WL 1749828, at *2 (E.D.N.Y. Sept. 11, 1998) (plaintiff originally failed adequacy
requirement because of “improper fee arrangement” with counsel, as evidenced by
retainer agreement).
In light of the foregoing, HPE and HPI respectfully request that the Court compel
Plaintiffs to produce any retention agreements between them and their counsel
because such agreements are relevant to this putative class action and not privileged.
Thank you for your consideration.


Respectfully submitted,
/s/ Kristofor T. Henning
Kristofor T. Henning

cc:   All Counsel of Record (VIA ECF)




1
 Alternatively, if the Court concludes that the retention agreement is privileged, HPE
and HPI request that the Court require Plaintiffs to provide a log identifying the
putative collective members who access the agreement.


                                          2
ME1 36908331v.1
